Citation Nr: 1026442	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
spondylosis at L5-S1.

2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to October 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2010 the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.


REMAND

During his June 2010 hearing before the Board, the Veteran 
testified that the symptomatology associated with his lumbar 
spine and right shoulder disabilities has increased significantly 
in severity since the time of the last VA examination performed 
in August 2009.  The Veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the lumbar spine and right shoulder disabilities on 
appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbar spine and right shoulder 
disabilities during the period of these 
claims, to include any recent VA 
outpatient records not associated with 
the claims file.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected lumbar spine and right 
shoulder disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected lumbar spine 
disability, to include diagnosis and 
severity in terms corresponding to the VA 
rating schedule.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
right shoulder disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

